Citation Nr: 0533723	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  02-13 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.P.




ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran's DD-214 shows he had active military service 
from May 1979 to December 1985, with an additional period of 
active service of 6 years and 9 months.  He died in June 
1998.  The appellant is the veteran's surviving spouse.

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina.  At present, after remand for 
additional development in August 2003, the appellant's case 
is once again before the Board for appellate adjudication.  

The Board notes that the appellant presented testimony via 
video before the undersigned Veterans Law Judge (VLJ) in 
March 2003.  A copy of the hearing transcript issued 
following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.    

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran died on June [redacted], 1998, as a result of a 
fractured cervical spine due to an automobile accident.

4.  At the time of the veteran's death, service connection 
was in effect only for a psychiatric condition variously 
diagnosed as dysthymic disorder, bipolar disorder, 
dissociative disorder and post traumatic stress disorder 
(PTSD).  The veteran had no pending claims for VA benefits at 
the time of his death.

5.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death, or that the cause of death is 
otherwise related to service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service, or which 
may be presumed service-connected, did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has been 
informed of the evidence needed to show her entitlement to 
the claim on appeal via RO letters issued in May 2001, 
February 2004 and October 2004; the March 2002 rating 
decision; the August 2002 statement of the case (SOC); and 
the November 2004 supplemental statement of the case (SSOC).  
In addition, the February 2004 and October 2004 RO letters, 
and the November 2004 SSOC, provided the claimant with 
specific information relevant to the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Further, in light of the appellant's contentions, 
in and in compliance with the Board's August 2003 remand 
instructions, in October 2004 a VA psychiatrist reviewed the 
veteran's claims folder to determine whether there was a 
relationship between the veteran's alcohol abuse and his 
service-connected psychiatric disability, and accordingly, 
his death.  Thus, the Board finds that no additional 
evidence, which may aid the claim on appeal or might be 
pertinent to the bases of the claim, has been submitted, 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claim.  By the RO letters issued in May 2001, February 2004 
and October 2004; the March 2002 rating decision; the August 
2002 SOC; and the November 2004 SSOC, VA satisfied the fourth 
element of the notice requirements.  Therefore, to decide the 
appeal regarding the appellant's claim discussed herein would 
not be prejudicial error to the appellant.  See VAOPGCPREC 7-
2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in March 2002), and 
the appellate process was initiated (via the April 2002 
notice of disagreement) following the VCAA enactment.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication (in the February 2004 and October 2004 RO 
letters), the appellant has not been prejudiced thereby.  The 
content of the notices provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

I.  The Applicable Law

In this case, the veteran's death certificate shows that he 
died on June [redacted], 1998, as a result of fractured cervical 
spine due to an automobile accident.  At present, per the 
March 2003 hearing transcript, the appellant contends that 
the cause of the veteran's death was secondary to his 
service-connected psychiatric condition, variously diagnosed 
as dysthymic disorder, bipolar disorder, dissociative 
disorder and PTSD.  Specifically, the appellant maintains 
that the veteran's service-connected psychiatric disability 
caused him to be depressed and to drink alcohol excessively, 
which led to his death as a consequence of an automobile 
accident.  

With respect to the applicable law, service connection for 
the cause of the veteran's death may be granted when the 
disability causing such veteran's death was incurred or 
aggravated while in military service, or he died during such 
service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312 (2005).  The principal cause of death is 
one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
contributory cause of death is one that contributed 
substantially or materially to cause death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  In order to be a contributory 
cause of death, it must be shown that there were 
"debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" 
of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in 
accelerating death," thereby contributing substantially or 
materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  If the 
service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3).

In addition, a service-connected disability is one that was 
contracted in the line of duty and was incurred in or 
aggravated during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may also be 
presumed for certain chronic disorders if manifested within 
one year of separation from service, or other applicable 
presumptive period.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. 


II.  The Evidence

In this case, as noted above, prior to his death, service 
connection was in effect for a psychiatric disability that 
was evaluated as 70 percent disabling.  

The veteran was discharged from active service in December 
1985, and the evidence of record following his discharge from 
service reflect that he in fact was treated over the years 
for such psychiatric disability, as well as for alcohol 
dependence.

Specifically, a January 1986 VA Medical Certificate reflects 
the veteran was treated for alcoholism.  A February 1986 VA 
examination report shows he was diagnosed as having major 
depression and alcohol abuse in remission.  A June 1986 VA 
examination report reflects a diagnosis of major depression.  
A June 1988 VA examination report shows a diagnosis of 
dysthymic disorder.  And, a June 1994 VA examination report 
indicates that the veteran was diagnosed as having bipolar 
disorder and panic disorder. 

The evidence also includes copious medical records from the 
Fayetteville VA Medical Center (VAMC) dated from the mid 
1980s to 1998, further describing the veteran's treatment for 
his psychiatric disability(ies) and alcoholism.  These 
records also show various periods of hospitalization due to 
alcohol dependence and depressive symptoms, including from 
August 1995 to September 1995, from January 1996 to February 
1996, during October 1996, during April 1997, and during June 
1998.

A November 1996 VA examination report shows the veteran was 
diagnosed as having PTSD.  And, a November 1997 VA 
examination report indicates he was diagnosed with bipolar 
disorder and possibly PTSD.  The veteran was noted to have 
had three prior suicide attempts, including an overdose, an 
attempt to hang himself, and driving his car into a bridge 
"abruptment."  There was no suicidal ideation or intent at 
this time, and he was advised to seek attention for his 
depression before it got more severe.

A June 1998 Report of Investigation by Medical Examiner 
indicates that the veteran's cause of death was fractured 
cervical spine due to an automobile accident on June [redacted],
1998.

Lastly, an October 2004 VA medical opinion reveals that, 
after reviewing the service records and other available 
medical records, it was the psychiatrist's opinion that the 
veteran's service-connected disability was not as likely as 
not the cause of the veteran's death.  The examiner stated 
that the veteran's long-standing alcohol-related disorder was 
not as likely as not the cause of the veteran's service-
connected psychiatric disability.  In support of this 
assessment, the psychiatrist explained that the veteran's 
behavioral problems (mental health related problems) and 
substance abuse problems were co-morbid conditions in mood 
disorders, and the veteran had had a long-standing history of 
alcohol abuse from his teenage years, long before the onset 
of his service-connected disability (bipolar disorder).  
Therefore, the doctor concluded that alcohol abuse was not as 
likely as not the direct cause of the veteran's service-
connected disability.

III.  Analysis

Upon a review of the evidence, the Board finds that there is 
no objective evidence showing that cause of the veteran's 
death (fractured cervical spine due to automobile accident) 
is related to active service, or is otherwise related to the 
service-connected psychiatric disability.  Simply put, there 
is no evidence that the veteran's death is related to 
service.  In addition, the Board notes that the death 
certificate and the June 1998 Report of Investigation by 
Medical Examiner do not indicate that there were other 
significant conditions affecting the cause of death, other 
than the automobile accident.  And, the record is clear per 
the October 2004 VA medical opinion that, at the time of his 
death, service connection was in effect for a psychiatric 
disability which was not as likely as not the cause of the 
veteran's death, as well as not as likely as not related to 
the veteran's long standing history of alcohol abuse.

The Board acknowledges the appellant's contentions that the 
veteran's service-connected psychiatric disability caused him 
to be depressed and to drink excessively, leading him to 
commit suicide via automobile accident.  However, as 
discussed above, the October 2004 VA medical opinion has 
cleared this question and has specifically concluded that the 
veteran had had a long standing history of alcohol abuse from 
his teenage years, long before the onset of his service-
connected disability (bipolar disorder).

In light of the foregoing, because the October 2004 VA 
examiner's assessment constitutes the only competent medical 
evidence addressing whether the veteran's alcohol abuse is 
related to his service-connected psychiatric disability, the 
Board finds that the preponderance of the evidence is against 
the claim.  As such, the Board must deny the appellant's 
claim of service connection for the cause of the veteran's 
death.  In reaching this determination, the Board does not 
question the sincerity of the appellant's conviction that the 
veteran died due to a condition that was related to service.  
As a lay person, however, she is not competent to establish a 
medical diagnosis or show a medical etiology merely by her 
own assertions because such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (2005) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see Duenas v. Principi, 
18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Since the appellant is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and because the preponderance of 
the medical evidence is against the claim, service connection 
must be denied.

In sum, the Board finds that the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt in favor of the appellant.  Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).  In addition, the Board finds that a 
preponderance of the evidence of record establishes that the 
cause of the veteran's death was not related to military 
service, either directly or proximately.  Accordingly, the 
claim for service connection for the cause of the veteran's 
death must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


